ckbankDETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 4/25/2022 to claims 13 have been entered. Claims 10-12 are canceled. Claim 21 have been added. Claims 1-9 and 13-21 remain pending, and are subject to the restriction requirement dated 2/23/2022

Election/Restrictions
Applicant's election with traverse of claims 1-9 (Group I) in the reply filed on 4/25/2022 is acknowledged.  In so much that the instant claim amendments have obviated the restriction requirement, it is withdrawn. 
Claims 1-9 and 13-21 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, 14, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 5 and 14, “stable” in claim 9, and “about” in claims 16, 17, and 20, are relative terms which renders the claim indefinite. The terms “substantially”, “stable”, and “about” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (JP 2005040073A; Reference N).
This rejection addresses the embodiment of paper for the fibrous and porous substrate of claim 1.
Fukuda teaches a method of preserving bovine blastocysts, the method comprising providing a bovine blastocyst contacting the blastocyst with a cryopreservation medium comprising glycerol, applying the blastocyst and medium to filter paper, then cooling and storing the filter paper holding the blastocyst in liquid nitrogen, and without any teaching towards gels or hydrogel in the cryopreservation medium (i.e. a temperature below -80°C) (¶0026-0040 of the machine translation), anticipating claims 1, 5, and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al. (WO 2016/063806; of record).
US 2017/0311857 (of record) is the national stage entry of WO 2016/063806) and is treated as an accurate translation of the teachings of Matsuzawa from Japanese into English. Therefore, the teachings of Matsuzawa as translated US 2017/0311857 will used to as the basis for restriction but is afforded the publication date of the WO 2016/063806 of April 28th, 2016 as prior art. The basis of citing a foreign language document as a reference while at the same time citing a known English language version of the same document with a later publication date as a convenient translation can be found in MPEP 901.05, subheading II.
Unless otherwise specified, all citations to Matsuzawa refer the U.S. pre-grant publication.
Matsuzawa teaches a method of cryopreserving mammalian cells, the method comprising: providing a cryopreservation device, wherein the device comprises a PET resin film and porous cellulose ester layer, depositing hepatocytes on the porous cellulose layer in a cryopreservation medium comprising glycerol and without any mention of a gel or hydrogel and stored in liquid nitrogen (e.g. at a temperature of about -196 °C, see ¶0004) (Comparative Example 4 at ¶0186-0190; also 0062 for PET formulated as a resin), reading claims 1, 2, 5, and 9. In a separate embodiment, Matsuzawa teaches a paper fibrous sheet made of cellulose fibers capable of absorbing excess cryopreservation solution and cells (¶0064-0071 and ¶0105), reading on the fibers of claim 1 and on claim 6. Matsuzawa teaches a preferred pore size range of 0.02-130 µm and 0.05-60 µm and not less than 0.02 µm (¶0079), reading on claim 3. Matsuzawa teaches an alternative embodiment comprising adding water soluble polymers (e.g. hydrogel) such as gelatin (0054), reading on the embodiment of gelatin (i.e. an ECM product made from collagen) for claims 4 and 7. Matsuzawa teaches cryopreserving cancer cells (¶0105), reading on claim 21.  
	Regarding claim 1, the cited working example of Matsuzawa is silent if the porous cellulose ester layer is fibrous. However, it would have been obvious before the invention was filed to paper fibrous sheet of Matsuzawa for the porous cellulose ester sheet of Matsuzawa in Matsuzawa’s methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Matsuzawa expressly considers the substitution. The skilled artisan would have been motivated to do so because Matsuzawa teaches that a paper fibrous sheet would be predictably advantageous as a preservation solution absorber to absorb excess preservation solution.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa as applied to claims 1 and 7 above, and further in view of Brockbank et al. (WO 2016/065363; Reference O).
The teachings of Matsuzawa are relied upon as set forth above.
Regarding claim 8, Matsuzawa does not teach fibronectin.
Brockbank teaches methods of cryopreserving adherent mammalian cells attached to a substrate (Abstract, also 0067). Brockbank teaches that treating the substrate or adding to the cell culture media at least on ECM component, such as fibronectin, improves post-cryopreservation cellular viability (Abstract, ¶0034, ¶0067, and Fig. 2 and 3), reading on claim 8.
It would have been obvious before the invention was filed to add the fibronectin of Brockbank to the cryopreservation methods of Matsuzawa. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Brockbank and Matsuzawa are directed towards methods of cryopreserving mammalian cells. The skilled artisan would have been motivated to do so because Brockbank teaches that treating the substrate or adding to the cell culture media at least on ECM component, such as fibronectin, improves post-cryopreservation cellular viability, and so the addition would likely improve upon post-thaw cellular viability of Matsuzawa’s methods.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa as applied to claims 1 and 21 above, and further in view of Derda et al. (PNAS (2009), 106(44), 18457-18462; provided in the IDS dated 10/07/2020) and Ivascu et al. (Journal of Biomolecular Screening (2006), 922-932; Reference U).
The teachings of Matsuzawa are relied upon as set forth above. The rejection of claim 5 as set forth above reads in-part on claim 14. The rejection of claim 3 as set forth above reads in-part on claim 16. Matsuzawa further teaches culturing hepatocyte spheroids (Comparative Example 4), reading in-part on the spheroids of claim 13. Matsuzawa further teaches storing about 10-1,000,000 cells (¶0101), reading in-part on the cell concentration range of claim 17.
Regarding claims 13, 14, 16, and 17, Matsuzawa does not teach culturing tumor cells within the fibrous substrate until the formation of spheroids prior to cooling the fibrous substrate. Regarding claim 15, Matsuzawa does not teach human breast cancer cells. Regarding claim 17, Matsuzawa does not teach from about 2-8 103 cells/ml.
Derda teaches methods of culturing MDA-MB-231 cells (i.e. a species of breast cancer cell) on paper scaffolds permeated with Matrigel 3D matrix (Abstract, Fig. 1A, paragraph spanning 18457-18458), reading on claims 13, 14, 16, and 17. Derda teaches that the cell density on the paper substrates is a function of the initial concentration of cells and the initial volume spotted (Fig. 1B-I and legend, p18457, right column, paragraph starting “Analysis of cells…” through paragraph ending “…(Fig. S1).” on the next page), reading in part on cell concentration range of claim 17.
Ivascu teaches culturing cancer cells to generate spheroid. (Abstract). Ivascu teaches adding reconstituted basement membrane (rBM) optimally improves spheroid formation (Fig. 2F, paragraph spanning the left and right columns of p925, and “Cell Culture”, “Screen for medium additives to induce spheroid formation from aggregates”, and “Generation of Spheroids” subheadings on p924), reading on claim 17. Ivascu teaches that tumor spheroids are considered an improved in vitro model to mimic biological properties of micrometastases and vessel distal regions of tumors because they retain the architecture and many morphological and physiological characteristics of their tumor counterparts (p922, 1st paragraph of the Introduction), reading on claim 13.
	Regarding claims 13, 14, 16, and 17, It would have been obvious before the invention was made to add the rBM of Ivascu to the methods of Matsuzawa and further culture the cancer cells of Matsuzawa on the paper substrate of Matsuzawa to form spheroids in view Derda. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Derda shows that cancer cells are capable of being cultured on paper substrates, and because Derda, Ivascu, and Matsuzawa are all in-part directed towards the culturing of cancer cells. The skilled artisan would have been motivated to do so because Ivascu teaches that tumor spheroids are considered an improved in vitro model to mimic biological properties of micrometastases and vessel distal regions of tumors because they retain the architecture and many morphological and physiological characteristics of their tumor counterparts, and so the addition and additional culturing steps would likely improve on the methods of Matsuzawa as an in vitro model for studying cancer cell physiology.
Regarding claim 17, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Derda teaches that the initial quantity of cells and the initial volume spotted is a result effective variable with respect to the cell density on the paper substrate. Thus, the burden is shifted back to establish criticality of the claimed cell concentration range by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.	

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 18-20 are free of the prior art. Matsuzawa and Fukuda as cited above are considered the closest prior art, and neither teach nor suggest any circular patterning of any hydrophilic agent on the fibrous substrate.

Conclusion
Claims 1-9, 13-17, 20, and 21 are rejected. Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653